Case: 21-50008     Document: 00515959890         Page: 1     Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 30, 2021
                                  No. 21-50008                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jose Limon-Tejeda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-69-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Jose Limon-Tejeda, federal prisoner # 03090-480, appeals the
   district court’s denial of his motion for a compassionate release reduction in
   sentence under 18 U.S.C. § 3582(c)(1)(A) and the denial of his motion for
   reconsideration. On appeal, he contends that the district court failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50008      Document: 00515959890          Page: 2    Date Filed: 07/30/2021




                                    No. 21-50008


   adequately explain its decision denying his motion for a sentence reduction
   and that the district court abused its discretion in relying on the policy
   statements set forth in U.S.S.G. § 1B1.13, p.s.
          We review a district court’s decision denying a prisoner’s motions for
   compassionate release and reconsideration for an abuse of discretion. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); United States v.
   Jarman, 847 F.3d 259, 264 (5th Cir. 2017). A district court may modify a
   defendant’s sentence after it considers the applicable 18 U.S.C. § 3553(a)
   factors if “extraordinary and compelling reasons warrant such a reduction.”
   § 3582(c)(1)(A)(i). The district court must provide specific reasons for its
   decision to deny a motion for a sentence reduction, Chambliss, 948 F.3d at
   693, but the amount of explanation needed depends “upon the circumstances
   of the particular case,” Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018). “In some cases, it may be sufficient for purposes of appellate review
   that the judge simply relied upon the record, while making clear that he or
   she has considered the parties’ arguments and taken account of the § 3553(a)
   factors.” Id.
          The record reflects that the district court gave due consideration to
   Limon-Tejeda’s request for compassionate release. Its explanation was brief,
   but it referenced Limon-Tejeda’s motion for a sentence reduction and the
   Government’s response, and it explicitly stated that it took into account the
   relevant § 3553(a) factors before it found that a sentence reduction was not
   warranted. See Chavez-Meza, 138 S. Ct. at 1965. Moreover, because both
   Limon-Tejeda and the Government presented arguments regarding the
   sentencing factors, the record reflects that the district court considered the
   § 3553(a) factors. See id. at 1968. We afford deference to the district court’s
   consideration of the § 3553(a) factors. Chambliss, 948 F.3d at 693. Limon-
   Tejeda’s mere disagreement with the court’s balancing of those factors is not
   a sufficient basis to determine that the district our abused its discretion. See



                                          2
Case: 21-50008      Document: 00515959890          Page: 3      Date Filed: 07/30/2021




                                    No. 21-50008


   id. at 694. Limon-Tejeda also has shown no error in connection with the
   district court’s denial of his motion for reconsideration.
          Limon-Tejeda is correct that the policy statements and commentary
   set forth in § 1B1.13, p.s., are not binding. See United States v. Shkambi, 993
   F.3d 388, 393 (5th Cir. 2021). However, the district court did not abuse its
   discretion by referencing the policy statements because it also based its
   decision on the § 3553(a) factors. See Chambliss, 948 F.3d at 693.
          AFFIRMED.




                                          3